 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10       BRENNAN P. PENROSE,
                                                                  CASE NO. 3:19-cv-06083-BHS-JRC
11                               Petitioner,
                                                                  ORDER
12               v.

13       STATE OF WASHINGTON
         DEPARTMENT OF CORRECTIONS,
14
                                 Respondent.
15

16          Before the Court are three motions filed by petitioner: petitioner’s motion to appoint

17   counsel (Dkt. 13) and two motions for a judicial order (Dkts. 14, 22). The Court denies all three

18   motions (Dkts. 13, 14, 22). Petitioner has failed to demonstrate that exceptional circumstances

19   warrant the appointment of counsel at this time and the documents petitioner seeks to obtain may

20   be included in the state court record filed by respondent.

21          A. Motion to Appoint Counsel (Dkt. 13)

22          Petitioner moves for the appointment of counsel. Dkt. 13. However, there is no

23   constitutional right to appointment of counsel in habeas petitions because they are civil, not

24


     ORDER - 1
 1   criminal, in nature. See Terrovona v. Kincheloe, 912 F.3d 1176, 1181 (9th Cir. 1990). And

 2   although the Court must appoint counsel if an evidentiary hearing is warranted, Rule 8(c) of the

 3   Rules Governing Section 2254 Cases, petitioner has not established good cause for such a

 4   hearing in this case.

 5          The Court may request an attorney to represent indigent civil litigants under 28 U.S.C. §

 6   1915(e)(1) but should do so only under “exceptional circumstances.” Agyeman v. Corrections

 7   Corp. of Am., 390 F.3d 1101, 1103 (9th Cir. 2004). “A finding of exceptional circumstances

 8   requires an evaluation of both the likelihood of success on the merits and the ability of the

 9   plaintiff to articulate his claims pro se in light of the complexity of the legal issues involved.”

10   Wilborn v. Escalderon, 789 F.2d 1328, 1331 (9th Cir. 1986). These factors must be viewed

11   together before reaching a decision on a request for counsel under § 1915(e)(1). Id.

12          Here, petitioner alleges his incarceration limits his ability to litigate this matter. Dkt. 13.

13   However, petitioner has failed to establish that exceptional circumstances warrant the

14   appointment of counsel at this time. Moreover, petitioner does not demonstrate that he is likely

15   to succeed on the merits of his habeas petitions. Likewise, petitioner has made numerous

16   arguments to the Court that suggest he is able to articulate his claims pro se. See Dkt. 12.

17   Accordingly, petitioner’s motion to appoint counsel (Dkt. 13) is denied without prejudice.

18          B. Motions for Judicial Order (Dkts. 14, 22)

19          Petitioner requests the Court enter a judicial ruling ordering the Department of

20   Corrections (“DOC”) provide and send materials necessary for his habeas petition including

21   “violation documents/confinement orders,” petitioner’s central file, and rulings related to

22   petitioner’s sentences. Dkts. 14, 22. Petitioner alleges he is being denied access to his

23   documents, and he previously requested the documents through public disclosure. Id.

24


     ORDER - 2
 1          The basis for petitioner’s motion is not entirely clear, but it appears the documents

 2   petitioner seeks to obtain may be included in the state court record filed by respondent. Pursuant to

 3   Rule 5 of the Rules Governing Section 2254 and 2255 Cases, respondent must attach to the answer

 4   including, parts of the transcript respondent considers relevant, including any brief submitted by

 5   petitioner or the prosecution in an appellate court contesting the conviction or sentence, and

 6   opinions and dispositive orders of the appellate court relating to the conviction or sentence. The

 7   time for respondent to file his answer has not yet passed. See Dkt. 16. Therefore, the Court denies

 8   petitioner’s motions for judicial order (Dkts. 14, 22) as premature without prejudice. If petitioner

 9   seeks additional documents related to his sentence after the answer and state court record have been

10   filed by respondent, he may renew his motion at that time.

11          Dated this 3rd day of February, 2020.

12

13

14                                                          A
                                                            J. Richard Creatura
15
                                                            United States Magistrate Judge
16

17

18

19

20

21

22

23

24


     ORDER - 3
